Name: Council Regulation (EEC) No 4225/88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp originating in Morocco (1989)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 371 / 23 COUNCIL REGULATION (EEC) No 4225 /88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp originating in Morocco ( 1989) quantities as they may need , under the conditions and according to the procedure laid down in Article 2 ( 1 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas if, during the quota period , the tariff quota is almost totally used up , it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used , in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic union , any operation concerning the administration of the quota share levied by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , , Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco ( ! ) provides for the . opening of an annual Community tariff quota for 8 250 tonnes of apricot pulp falling within CN code ex 2008 50 91 and originating in Morocco ; Whereas , within the limits of that tariff quota , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas the quota duty applicable in 1989 is to be 50 % of the customs duty actually applied in respect of non-member countries ; whereas , within the limits of the quota , the Kingdom of Spain and the Portuguese Republic are to apply customs duties calculated in accordance with Council Regulation (EEC) No 3189 / 88 of 14 October 1988 establishing the arrangements to be applied by Spain and Portugal to trade with Morocco ( 2 ); whereas the Community tariff quota in question should therefore be opened for 1989 ; HAS ADOPTED THIS REGULATION: Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quota is exhausted ; whereas , however, the quota should not in this case be allocated among the Member States , without prejudice to the drawing against the quota volume of such Article 1 From 1 January to 31 December 1989 the customs duties applicable to imports into the Community of the following product originating in Morocco shall be suspended at the levels indicated below and within the limits of Community tariff quotas as shown below : Order No CN code Description Quota volume( tonnes) Rate of duty (% ) 09.1105 ex 2008 50 91 Apricot pulp , not containing added spirit or sugar , in immediate packings of a net content of 4,5 kg or more 8 250 8,5 Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with Regulation (EEC) No 3189 / 88 . Article 2 1 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . (&gt;) OJ No L 264 , 27 . 9 . 1978 ; p. 1 . ( 2 ) OJ No L 287 , 20 . 10 . 1988 , p. 1 . No L 371 / 24 Official Journal of the European Communities 31 . 12 . 88 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . paragraph 2 , Member States shall be required to return to the tariff quota all the quantities which have not been used on that date , within the meaning of Article 4 ( 3 ) and (4 ). Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 1 . Once at least 80% of the tariff quota as defined in Article 1 has been used up , the Commission shall notify the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provisions : If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . Article 5 At the request of the Commission , Member States shall inform it of imports of the product concerned actually charged against the quota . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1988 . For the. Council The President Th . PANGALOS